DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/20 and 02/22/2021 are considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 7278329 B2
Weissgerber et al. hereinafter Weissgerber
US 20190277814 A1
KIMOTO et al. hereinafter KIMOTO
US 11143634 B21
Tarafder et al. hereinafter Tarafder
US 20040034479 A11
Shimase et al. hereinafter Shimase



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weissgerber in view of  KIMOTO.
With respect to claim 1, Weissgerber discloses a method for determining a state of a fluidic system (Abstract: Chromatography system with blockage determination), the method comprising: 
measuring pressures in the fluidic system at different times (monitoring a pressure on a fluid being conveyed through an intake tube into a chamber by a pump; In step 1235, Pressure sensor 1206 is monitored for a change in pressure. If an increase in pressure is determined, the increase in pressure signals a flow of liquid back through inlet valve 1208); and 
determining the state of the fluidic system, wherein the determining the state is based on at least the measured back pressures (In step 1236, based on the amount of pressure increase in pressure sensor 1206, the amount of the leak in inlet valve 1208 is calculated).
Weissgerber discloses all the claimed invention except disclosing the measured pressure values as back pressure.
KIMOTO directed gas chromatography discloses a back-pressure calculation processor 242 calculates a back pressure for a first detector.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Weissgerber with the teachings of KIMOTO so that Weissgerber’s invention will calculate back pressure from the measured pressure values as disclosed in KIMOTO’s invention  in order to surely know that there is a possibility that a back-flow of the carrier gas will occur, by checking the determination result of the back-flow determination processor.           
With respect to claim 2, Weissgerber and KIMOTO disclose the method according to claim 1 above. Weissgerber further discloses the determining the state is also based on an At step 1253, monitor the pressure in chamber 1212 over a period of time), and wherein the determining the state of the fluidic system comprises: comparing the measured back pressures to at least one reference (Fig. 12D illustrates step 1263: determining a deviation of the pressure from a predefined value).
With respect to claim 3, Weissgerber and KIMOTO disclose the method according to claim 2 above. Weissgerber further discloses the at least one reference (step 1263: a predefined value) is based on the back pressures measured under conditions which are at least comparable to conditions at the different times (step 1253: monitor the pressure in chamber 1212 over a period of time).
With respect to claim 4, Weissgerber and KIMOTO disclose the method according to claim 2 above. Weissgerber further discloses the reference used in the comparing the measured back pressure depends on the additional status information(step 1253: settling effects).
With respect to claim 5, Weissgerber and KIMOTO disclose the method according to claim 1 above. Weissgerber further discloses the determining the state of the fluidic system (col. 34 lines 25-28 discloses indication of a leak) further comprises: determining a deviation when an absolute value between one of the measured back pressure and at least one reference exceeds a threshold (At step 1276, a test is made to determine if the pressure has increased above a predefined value).
With respect to claim 5, Weissgerber and KIMOTO disclose the method according to claim 2 above. Weissgerber further discloses the additional status information comprises at least one of an information of components of the fluidic system; parameters of a procedure performed by the fluidic system; and environmental operating conditions occurring at at least one of the different times(col. 3 lines 24-25 discloses determining flow rate) .
With respect to claim 9, Weissgerber and KIMOTO disclose the method according to claim 2 above. Weissgerber further discloses the fluidic system is configured to assume different configurations (switch 912 may represent a proportioning valve that directs fluid to the pump), wherein the configurations differ at least as regards which components are fluidly connected to the pump (as illustrated in Fig. 9A proportioning valve 912 directs fluid from each liquid reservoir set 902 to the pumping system); and wherein the additional status information comprises the configurations assumed by the fluidic system at the different times (monitoring a pressure on a fluid being conveyed through an intake tube into a chamber by a pump; In step 1235, Pressure sensor 1206 is monitored for a change in pressure. If an increase in pressure is determined, the increase in pressure signals a flow of liquid back through inlet valve 1208).
With respect to claim 9, Weissgerber and KIMOTO disclose the method according to claim 1 above. Weissgerber further discloses the outputting an output information depending on the determined state of the fluidic system (col. 10 lines 57-67 discloses output devices communicate with computer 400 to communicate system status).
With respect to claim 10, Weissgerber and KIMOTO disclose the method according to claim 1 above. Weissgerber further discloses the determining the state of the fluidic system comprises: utilizing at least one mathematical method (col. 32 lines 63-68 discloses calculated leak values).
With respect to claim 11, Weissgerber and KIMOTO disclose the method according to claim 1 above. Weissgerber further discloses the fluidic system comprises: a data storage unit (storage 410) and wherein the method further comprises: storing at least one of the measured col. 11 lines 1-7 discloses operating parameters stored in storage memory 410).
With respect to claim 12, Weissgerber and KIMOTO disclose the method according to claim 1 above. Weissgerber further discloses the state of the fluidic system is at least one of a leak, a degradation of a chromatography column, and a blockage (during step 1275, such an increase would be indicative of a leak).
With respect to claim 13, . A liquid chromatography system (Abstract: Chromatography system with blockage determination) comprising: 
a pump configured to generate a liquid flow (pumping system 1200); 
a switching valve (switch 912 may represent a proportioning valve) configured to switch between different configurations, wherein different components are fluidly connected to the pump depending on a position of the switching valve (as illustrated in Fig. 9A proportioning valve 912 directs fluid from each liquid reservoir set 902 to the pumping system); 
a separation column (column 106); 
a fluid connection between the pump and the separation column (Fig. 1 illustrates connection between column and pump); 
a data analysis unit configured to measure back pressures in the fluidic system at different times (col. 34 lines 23-25 discloses pressure sensor 1209 is used to monitor the pressure in chamber 1212 over a period of time); and 
determine a state of the liquid chromatography system based on at least the measured pressures (col. 34 lines 25-28 discloses if the pressure decreases during step 1253, such a decrease would be indicative of a leak).

KIMOTO directed gas chromatography discloses a back-pressure calculation processor 242 calculates a back pressure for a first detector.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Weissgerber with the teachings of KIMOTO so that Weissgerber’s invention will calculate back pressure from the measured pressure values as disclosed in KIMOTO’s invention  in order to surely know that there is a possibility that a back-flow of the carrier gas will occur, by checking the determination result of the back-flow determination processor.           
With respect to claim 14, Weissgerber and KIMOTO disclose the liquid chromatography system according to claim 13 above. Weissgerber further discloses the data analysis unit is further configured to determine the state of the liquid chromatography system based on at least the measured back pressures and on an additional status information at at least one of the different times(At step 1253, monitor the pressure in chamber 1212 over a period of time), and compare the measured back pressures to at least one reference to determine the state of the liquid chromatography system (Fig. 12D illustrates step 1263: determining a deviation of the pressure from a predefined value).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/GEDEON M KIDANU/Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These references are not relied upon the rejection.